 THE NATIONAL SUPPLY COMPANY73THE NATIONALSUPPLY COMPANYandLOCAL 4,MECHANICSEDUCA-TIONAL SOCIETY OF AMERICA, PETITIONER.CaseNo.8-RC-1745.October 22, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksto represent the Employer's tool cribgrinders.The Intervenor contends that these employees have beenrepresented by it since 1940 in a production unit under collectivebargaining agreements with the Employer, and hence the unit re-quested is inappropriate.The Employer is neutral.Until 1947, the employees involved in this proceeding 2 had beenworking in the Employer's tool crib where the Employer's tool cribattendants worked.In 1947, the tool crib grinders were taken outof the tool crib and placed in the Employer's toolroom, where theynow work in close proximity to the Employer's cutter grinders.Dur-ing the entire period from 1940, the tool crib grinders and tool cribattendants have been represented by the Intervenor as part of aproduction unit, while the cutter grinders, together with tool makersand other toolroom employees, have been represented by the Petitionerin a toolroom unit .3Although the Employer's cutter grindersare moreskilled than itstool crib grinders, the record indicates that the tool crib grinders arealsoskilled employees and work atclose tolerances.Both groups,I International Union,United Automobile,Aircraft&Agricultural ImplementWorkersof America,CIO, and Its LocalNo. 12,were permitted to intervene on the basis of a con-tract interest.2 There are at present five tool crib grinders.$ The Petitioner also represents a separate unit of maintenance employees,which is notinvolved in this proceeding.101 NLRB No. 26. 74DECISIONSOF NATIONAL LABORRELATIONS BOARDthe cutter grinders and the tool crib grinders, as well as the tool cribattendants,4 are under the immediate supervision of a single foreman,and under the general supervision of the methods engineer and hisassistant,who have charge of the toolroom and the Employer'smethods department.Under all the circumstances, and particularly in view of the presentwork location of the tool crib grinders and their community ofinterest with the cutter grinders and the other toolroom employees,we believe that the tool crib grinders may, if they so desire, be repre-sented in a unit with the toolroom employees.However, as they havebeen represented by the Intervenor for a number of years in itsproduction unit, we shall afford the tool crib grinders an opportunityto express, in the election herein directed, whether theydesire tocontinue to be represented by the Intervenor in the production unitor wish to be represented in a unit with the toolroom employees 5We shall direct an election among all the Employer's tool cribgrinders at its Toledo, Ohio, plant, excluding all other employeesand all supervisors as defined in the Act.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to be included in the toolroomunit now represented by the Petitioner, and the Regional Directorconducting the election herein, is instructed to issue a certificate ofresults of election to that effect.If the majority of these employeesvote for the Intervenor, they will be taken to have indicated theirdesire to continue to be represented in the production unit nowrepresented by the Intervenor, and the Regional Directorwill issuea certificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]*Although the tool crib attendants thus share common supervision with some of thetoolroom employees,they hand out tools and other materials only to the production andmaintenance employees.There is a separate tool crib that serves the toolroom,with itsown attendant.6 General ElectricCo., 97 NLRB 1246.BRIGGS MANUFACTURING COMPANYandGARRARDC.REED,AN INDI-VIDUAL,PETITIONERandUNITED PLANTGUARD WORKERS OF AMER-ICA, LOCAL 114.Case No. 7-RD-125.October 22,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearing101 NLRB No. 18.